COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In re Freeport LNG, LLC

Appellate case number:    01-21-00701-CV

Trial court case number: 2019-43529

Trial court:              165th District Court of Harris County

        On July 29, 2022, relator filed a motion to stay the underlying proceedings due to the trial
court’s failure to comply with this Court’s July 23, 2022 opinion directing a ruling on relator’s
summary judgment motion. On August 18, 2022, the trial court issued an order granting relator’s
summary judgment motion. Accordingly, relator’s stay motion is DENIED.

Judge’s signature: _____/s/ Sarah B. Landau______
                                Acting individually


Date: __August 25, 2022____